ITEMID: 001-81664
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: ANDREYENKO AND OTHERS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The first and the second applicants, Mrs Valentina Borisovna and Mr Aleksandr Nikolayevich Andreyenko, were born in 1949. The third applicant, Mrs Olga Aleksandrovna Kutsenko, was born in 1974. The applicants are Ukrainian nationals and live in the town of Dniprodzerzhynsk.
The facts of the case, as submitted by the parties, may be summarised as follows.
In December 2000 the applicants lodged with the Zavodskyi District Court of Dniprodzerzhynsk (hereinafter “the Zavodskyi Court) civil claims against the President of Ukraine, the State Savings Bank (hereinafter “the Bank”), and the State Treasury seeking recovery of their indexed deposits in the Bank and compensation for non-pecuniary damage. On 5 June and 8 July 2002 the court found in part for the applicants and ordered the Dnipropetrovs’k Department of the Bank to pay them, respectively, UAH 11,740, UAH 2,847 and UAH 11,692 in reimbursement of the indexed bank deposits.
According to the Government, the Bank appealed on 24 July 2002. In the third applicant’s case, on 29 July 2002 the Zavodskyi Court rejected the appeal of the Bank for failure to lodge it within the statutory time-limit; however, on 13 February 2003 the Dnipropetrovs’k Regional Court of Appeal (hereinafter “the Court of Appeal”) allowed the appeal of the Bank and granted an extension of the time-limit for lodging its appeal against the judgment of 5 June 2002.
On 14 November 2002 and 19 June 2003 the Court of Appeal quashed the judgments of 5 June and 8 July 2002 and remitted the cases for a fresh consideration. The applicants did not appeal in cassation.
On 26 March 2003 the Zavodskyi Court left the first and the second applicants’ claim without consideration for failure to appear before the court. On 22 May 2003 the court left the applicants’ appeal without consideration and allowed them time to rectify the shortcomings. On 17 June 2003 the applicants’ appeal was returned without consideration for failure to comply with the ruling of 22 May 2003. The applicants did not appeal against this procedural decision.
On 2 March 2004 the Zavodskyi Court left the third applicant’s claim without consideration for failure to appear before the court. The applicant did not appeal against this ruling.
Enforcement proceedings in respect of the judgments in the applicant’s favour
On 10 July and 9 August 2002 the Bailiffs’ Service (hereinafter “the Bailiffs”) instituted the enforcement proceedings in respect of the judgments of the Zavodskyi Court in the applicants’ favour. On 21 August 2002 the Bailiffs discontinued the enforcement proceedings on the grounds that the debtor was not a separate legal entity and that the order of reimbursement of the indexed deposits should be established by the Cabinet of Ministers under the Law of Ukraine on the State Budget. The applicants did not challenge these decisions before the domestic courts.
